[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The parties were married on December 21, 1954 at Queens, New York.
All jurisdictional requirements have been met.
The marriage of the parties has broken down irretrievably and the same is hereby dissolved.
The Court has considered the statutory criteria contained in Conn. Gen. Stat. 46b-81  and 46b-82  and enters the following orders:
1. The defendant shall transfer all of his right, title and interest to the premises located at 11 Winding Lane, Westport, to the wife within ten days of judgment, and the wife shall be responsible for all costs associated with the home. 2. The parties shall value and divide the U.S. savings bonds, sixty percent to the plaintiff, forty percent to the defendant. 3. The husband shall transfer to the wife, pursuant to a qualified domestic relations order, a one half interest in his IBM pension. The plaintiff shall prepare the QUADRO and the defendant shall cooperate in obtaining and making available to the plaintiff all information necessary to prepare the QUADRO. The court retains jurisdiction to enter the QUADRO. 4. The husband shall pay to the wife $700.00 per week as alimony until the death of either party or the wife's remarriage. The alimony order is subject to an immediate wage execution. 5. The husband shall name the wife as irrevocable beneficiary of $250,000.00  in life insurance for so long as he is obligated to pay alimony. 6. The husband shall cooperate in making available COBRA health benefits to the wife through his employment at her expense. 7. Each party shall be responsible for their own counsel fees 8. Each party shall retain all personal property currently in his or her possession, except that the plaintiff shall CT Page 9176 return to the defendant all jewelry in her possession which belonged to the defendant's mother. 9. Except as herein provided, each party shall retain all assets listed on their respective financial affidavits.
By the Court, Elaine Gordon, Judge